A0109(Rev i Vi3)WaranttO S● 2C   PrOperly Subject to ForFciturc




                                        UNrrpo Srarps Dtsrrucr Counr
                                                                            for the

                                                         Eぉ tem District ofNorth Carolina



           ″
           ρり
            の朋                      腐 脱Lり
BANK OF ANIERICA ACCOUNrrS 2370H763905,237025336014, )
                                                                           ￨          Case No       う 3´ 町―
                                                                                                        fヽ″gg‐ ⑩
                        ":赫
::￨￨:li:i:::￨::ili::::::i:::il::::￨::::::il:li:i::::                        }
237012294884
                           WARRANT TO SEIZE PROPERTY SUttCT TO FORFEITURE
To:   Any authorized law enforcement officer

      An application by a federal law enforcement ofhcer or an attomey for the govemment requesls that certain property
located in the                   Eastern             District of                North Caroina               be seized as being
subject to forfeilure to the United States ofAmerica. The property is described as follows:
  See Attachment A




   I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

   YoU ARE COMMANDED to execute this warrant and seize the property on or before
                                                                                                                   n         0   6L. A E
                                                                                                                              (not to exceed 14 ddys)
    O   in the daytime 6:00 a.m. to 10:00        p.m.       Cl at any time in the day or night because good cause has been established.

   Unless delayed notice is authorized below, you must also give a copy ofthe warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

   An officcr present during the execution ofthe warrant must prepare,                  as required by law, an inventory         ofany property seized
                                            Fサ 以ツ場
                                                 Pretumthお Iarantandacopyofthehvcntoryto


    O  Pursuant to 18U.S.C. $ 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
$ 2705 (except for delay  oftrial), and authorize the officer executing this warrant to delay notice to the pe6on who, or whose
property, will be searched or seized (check the apprcpriate box)
    El for____days(nOttO excccd 30)                         fl    until, the facts justiryin& the later specific date   of



Datc and timc issucd:



City and state: _                                                                            Ш   ttfi≦ 聾螢 U S MagidrateJydg,
                                                                                                        Prh ed   arne   aftl title




                                                                                                                                        E001312
AO 109(Rcv l ν13)Warrant10 SdZe prope● Suり cct   tO ForFeiturc(Page 2)


                                                                            R€turn
                                                                                         Copy ofwarrant and inventory left with:

                                             賎》ぼを買ル
Case No.:
                                           '議

lnventory made in the presence of:


Inventory of the property taken:




                                                                         Certification


   I declare under penalty ofperjury that this inventory is corect and was retumed along with the original warrant to the
   ignatcdjudgc


   a∂



                                                                                                  Ptihled hame ond title




                                                                                                                           E001313
                             ATTACHMENT A

       1.    The balance of                  funds           ■n      account           number

237O!a7539o5, (hereinafter *BOA 3905"                    )   in the name of Leonid

I. Teyf at Bank of America in                       an amount not to exceed

$L4,675,108, the proceeds of                  LEONID          I.    TEYF′ s        specified

unlawful act.ivi-ties tshat have                   been       deposited           into     the

account ;
      2.    The    balance      of        funds     in       account        number
                                      ｀
                                      ｀
2370253360■ 4′ (hereinafter            BOA   60■ 4″ )in the name of Tatyana

A.   Teyf at Bank of America in an amount not to exceed

S■ 7′ 924′ 907′   the proceeds       of    LEONID    I.       TEYF′          s    specified

unlawful    activities   that    have       been    deposited         into       the

account′

      3.    The    ba■ ance      of        funds     in           account        number

237026903844′ (hereinafter            ｀BOA   3844″ )in the name of Tatyana

Teyf Revocable Trust′        Tatyana A. Teyf′                and Leonid I. Teyf at

Bank of America in an amount not to exceed s2′                              777′ 022′       the
proceeds of LEONID I. TEYF′ s specified unlawful activities
that have been depOsited intO the account′

      4.     The bal,ance of                 funds           in      account           number

237027279409,     (hereinafter        "BOA    9409") in the name of Leonid
Teyf Revocable Trust. Leonid I. Teyf, and Tatyana A. Teyf at
Bank of America in an amount not E.o exceed $4,036,952, Ehe
                                                                                            l/-
                                                                                          Wfl
                                                                                          UU
                                                                                          E001314
proceeds of LEONID f. TEYF's specified unlavrful activities
that have been deposited int.o the account;
     5.    The balance of             funds        in    account       numbe   r
237005851991, (hereinafter "BOA 1991") in the name of Leonid
I. Teyf aE Bank of America in an amount not E.o exceed
$f4,939,556, the proceeds of LEONID f.                   TEYF's specified
unlawful activities       that hawe been deposited into the
account;
     5.    The balance of             funds        in    account       numbe   r
237o343a9748,    (hereinafter "BoA 9748') in the          name    of Tatyana
Teyf at Bank of America in an amount not Eo exceed $9,000,000.
the proceeds of         LEONID I.      TEYF's specified unlawful
activities tshat have been deposiEed into the account;
     7.    The balance of             funds        in    account       number

23701-8033285.   (hereinafter   "BOA   3285") in lhe name of L,eonid
I. Teyf and Tatyana A. Teyf at Bank of America in an amount
not to exceed $5,962,L21, the proceeds of                LEONID   I.   TEYF'S

specified un1awful activities that hawe been deposited into
the account;
     8.    The balance of funds in accounE number 595801736,
(hereinafter   "BOA   1736') in the    name   of   New   Market Way, LLC,
Leonid I. Teyf and Tatyana A. Teyf ats Bank of America in an
amount not, to exceed $1,300,000, the proceeds of LEONfD I.




                                                                        E001315
TEYF's specified unlar,rful    activities that have been deposited
into the account ;
     9.      The     balance      of   funds        in    account          numbers

29LOL6OAT3L4,  (hereinafter 'BOA 1314 " )  (hereinafter "BOA
1,292"') and 29101587369L, (hereinafter "BOA 3591") in the
names   of   CTK   Transportation, Inc. , Leonid I. Teyf and Alexey
Timofeev at Bank of America in an amount not to exceed
$30,000, $56,000, and $60,000, respectively, the proceeds of
IJEONID   I. TEYF's specified unlawful activities that have been
deposiEed into the CTK TransportaEion, Inc. accounts.
     10. The balance of                funds in           account          number,

29fO2232L563, (hereinafter *BOA 1553") in the nameE of                          CTK

Transportation, Inc., A1exey Timofeev, and Tatyana A. Teyf at
Bank of America in an amount not to exceed $40,000, the
proceeds of LEONID f. TEYF's specified unlawful activities
that have been deposited inEo the account;
     1l-. The balance of               funds        in     account         number

291024427892, (hereinafter "BOA 7892") in the name of Alexey
Timofeev and Olesya Timofeeva at Bank of America in an amount
not to exceed $25,000, the proceeds of LEONID f.                           TEYF,s

specified unlawful act.ivities that have been deposited into
the account.
                                                    ・■




     12. The balance of
                                                     ｎ




                                       funds              account          number
                   (hereinafter
                                                    ・■




23'70L2294AA4,                                           the
                                                     ｎ




                                   "BOA 4884"   )              name   of

                                                                                W
                                                                             E001316
Timofeev and olesya Timofeeva at Bank of America in an amount
not to exceed $267,5OO, the proceeds of LEONID I. TEYF's
specified unlawful actsivities that have been deposited inlo
the account




                                                        E001317
                                                                          Bankof Ame r: caタ


Fax Cover Sheet



  Tol                                                      CAROLYN RUKUS′ MIKE SAVLOR
  Cornpany                                                 FBI
  Telephone Number                                       704‐ 672-6624′      919-854-5812
  Fax Number                                             704672‐ 6140′ 919-854-6884
  Date:                                                    December49.2018



  From:                                                Denlse Sandvoss
  Department:                                          Lega1 0rder Processing/Special cases

 Telephone Number                                      602・ 523-6118

  Fax Number:                                          302‐ 525‐ 3078

  Number d pag6 includirE this co/er sheet             3
  lf   lransmission p{oblems occur, pl€aE€ call:       602-523‐   6118




Message




The informatlon conlalncd ln lhls FAx messagB ls inlended o.lly for the conllden(al use ol the designaled reciplont named
                                                                                                                             abo\rt.
Thb mossag€ may conlaln conkaclual and propdetary in omailon and ss such ts SMleged ard colfidanlilt. tt ne reaair Jlnii
message is not the intended ,ecipient oa an aolnl respohllble foa dolivedng it to lhe lntenied recipient, you are herow
you hav6 .eoelvod lhis documul in srror, and lhol eny revlew, dl*erninialton, dlstrlbulion or cogyhq' or th|s
                                                                                                                        no llcd thal
                                                                                                                 .;;;";;
prohibiled ll you have receiv€d ihls communlcation in eio( pleasc nottly us lmmediatety by teteph,i#   it    ,"ru. t j.EssaielJ|'i
                                                                                                                             "t,i"it,
by mall.


0G59-0686NSBW Rev 2/3/201 6




                                                                                                                                E001318
                                                                                    Bankofimericaタ



December 19,2018


                FBI RALElGH
               CAROLYN RUKUS
               7915 MICROSOFT WAY
                CHARLOTTE NC 28273




Regarding reFerence numben P1 2051 8000285
Case name Leond oJ Teylヽ tyana A TeyF.et J
Case numbe“    5:18‐   mj-2088‐ jG
Customer namo Leonid OJ Teyf,Tatyana A Teyf.et al



We were served with a(n)NC Seizure Warranti5Sued in the abOve
referenced case


What yOu need tO know
The fo‖ owlng account(s}W‖ lremain on h。 ld pendlng further lnstructiOns
Arrolin,“ H●              Acrouni nllrnber endintt in:           Amount attachedヽ
TATYANA A TEYF POD DARIA L             9748                       52.520,04474
TEYF POD GRIGORY L TEYF

'OD CAROLINA L TEYF
CTK TRANSPORTAT10N INC               1 292                         s665 00

LEONID TEYF PoD GR:GORY L             1991                        5250,02340
TEYF POD CAROLINA L TEYF

OLESYA TIMOFEEVA                      7892                           s25000 00

0LEsYA TIMOFEEVA                      4884                           sl,o3840

CTK TRANSPORTAT10N INC                1314                          520.32393

CTK TRANSPORTAT10N INC                3691                         550 00

TATYANA A TEYF                       3285                        s401879 08

LT REVOCABLE TRuST LEONID             9409                          5200 00
TEYF TRTEE TATIANA TEYF TRTEE
U/A09′ 18/2012


Fom∞ 15`36N"VⅥ ●
                "v¨ "16



                                                                                           E001319
■T REVOCABLE TRUST TATIANA              3844                                S20000
TEYF TRTEE LEONID TEYF TRTEE
U′ A08729′    2012

TATYANA A TEYF POD DARIA L  601 4                                           S3.51536
TEYF AND GR160RY L TEYF POD
CAROLINA L TEYF

LEONID TEYF POD GR160RY L               3905                                S40.56873
TEYF POD CAROLINA L TEYF


rNotcr The amount attached may reflect uncollected
                                                   funds and are subiect to chan8e pending the return of
deposited ltems that are unpaid. cashed items which have not yer posted to the account or other items which
we're obligated to pay under applicable taw, including Federal Reserve Regulation cc and the uniform
Commercial Code.


What you need to do
Please provld€ further instructions re€arding the NC Seizure Warrant and disbursement of funds and disposition
of the atcount(s). Please mail or fax any additional correspondence to the follotying:

                            Bank of America
                            DE5-024-02_08
                            P.O. Box
                                       '15047
                            Wilmtngton, DE 19850
                            Fax numberr 302.525.3078


Questions?
lf you   have. any questions,   please call us at 21 3-5ao-0702. we're avairabre Monday
                                                                                   throughFrrday g a.m. to 5
p.m local tlme. When contacting us regardin6 this notice, please mentton the refirence -numberjlsted abov;.


Legal Order Processing




                                                                                                                 E001320
